 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    COREY JEROME ELDER,                               No. 2:16-CV-1925-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    SILVA, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983.

19                  The parties are informed that they may, if all consent in writing, have this case

20   assigned to the United States Magistrate Judge for all purposes while preserving their right to

21   appeal any final judgment directly to the United States Court of Appeals for the Ninth Circuit or,

22   where appropriate, to the United States Court of Appeals for the Federal Circuit. See 28 U.S.C.

23   § 636(c)(1), (3); see also Fed. R. Civ. P. 73(b)(1); E.D. Cal. Local Rule 305(a), (c). The parties

24   are advised that they are free to withhold consent and that doing so shall not result in any adverse

25   consequences. See § 636(c)(2). If all parties consent to Magistrate Judge jurisdiction, the action

26   will be reassigned to the undersigned for all purposes, including entry of final judgment. See

27   Local Rule 301 and Local Rule 305(b).

28   ///
                                                        1
 1                   A review of the record reflects that all parties to this action have not filed a written

 2   election regarding consent to the exercise of full jurisdiction by the Magistrate Judge.1 The Clerk

 3   of the Court will be directed to provide defendants with the appropriate form which they shall

 4   then complete, indicating either consent or non-consent as they may choose, and file with the

 5   court.

 6                   Accordingly, IT IS HEREBY ORDERED that:

 7                   1.        The Clerk of the Court is directed to forward to defendants the court’s

 8   consent notice and form; and

 9                   2.        Defendants complete and file the consent election form within 30 days of

10   the date of this order.

11

12

13   Dated: August 1, 2019
                                                           ____________________________________
14                                                         DENNIS M. COTA
15                                                         UNITED STATES MAGISTRATE JUDGE

16

17

18

19

20
21

22

23

24

25

26
27
              1
                   Plaintiff has consented to Magistrate Judge jurisdiction. See ECF Nos. 4 and 11.
28   Defendants have not informed the court regarding consent.
                                                      2
